UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8128


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KIMPEST GERARD BROWN, a/k/a Akeem Brown, a/k/a Sam Green,
a/k/a Kevin Brown,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:01-cr-00169-LMB-1)


Submitted:   March 16, 2010                 Decided:   March 23, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kimpest Gerard Brown, Appellant Pro         Se.     Kimberly Riley
Pedersen,   Assistant   United States       Attorney,   Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Kimpest    Gerard    Brown       appeals   the   district   court’s

order denying his motion for reduction of sentence pursuant to

18   U.S.C.   §   3582(c)   (2006),        and   denying   his   motion    for

appointment of counsel.       We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.         United States v. Brown, No. 1:01-cr-

00169-LMB-1 (E.D. Va. Nov. 12, 2009).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2